Citation Nr: 1244004	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-47 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to restoration of a 20 percent rating for diabetes mellitus, currently rated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

5.  Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and from a February 2011 rating decision issued by the RO in Phoenix, Arizona.

The Board notes that additional Virtual VA treatment records were associated with the claims file in December 2012.  This is more thoroughly discussed in the remand section of this discussion as it pertains to the Veteran's claims of service connection for bilateral peripheral neuropathy on a secondary basis.  However, none of the newly associated records specifically relate to the Veteran's diabetes mellitus disability.  

The issue of an increased rating for diabetes mellitus has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU and entitlement to service connection for bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 20 percent rating for diabetes mellitus in a September 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.

2.  A December 2008 rating decision reduced the rating for the Veteran's disability rating for diabetes mellitus from 20 percent to 10 percent, effective March 1, 2009.

3.  At the time of the December 2008 rating decision, the 20 percent evaluation for the Veteran's diabetes mellitus had been in effect for less than five years. 

4.  The medical evidence reflects material improvement in the Veteran's diabetes mellitus under the ordinary conditions of his life.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's diabetes mellitus from 20 percent to 10 percent, effective March 1, 2009, was proper, and restoration of the 20 percent rating is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.14, 4.40, 4.45, 4.59, 4.119, Diagnostic Code 7913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007 that fully addressed all notice elements and was issued prior to the initial RO decisions for the claim discussed herein.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Board acknowledges that, in the present case, VCAA notice did not directly address the issue of a rating reduction.  However, from the September 2008 pre-determination letter accompanying the rating decision which proposed reduction, and from the October 2009 statement of the case, which included the provisions of 38 C.F.R. § 3.344 involving stabilization of ratings, a reasonable person would have understood what he required to substantiate the claim.  As such, any notice deficiency has not affected the essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Reduction

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The reduced rating in this appeal was in effect from July 29, 2005, through March 1, 2009.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

The Veteran received notice of the proposed reduction of his 20 percent rating for diabetes mellitus in a September 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  A December 2008 rating decision reduced the rating for the Veteran's disability rating for diabetes mellitus from 20 percent to 10 percent, effective March 1, 2009.  Thus, he was given proper notice and time to respond before the rating for diabetes mellitus was reduced.  38 C.F.R. § 3.105.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. The provisions of 38 C.F.R. § 4.7  pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The grant of an initial 20 percent evaluation in the January 2006 rating decision was based on the findings in VA treatment records dating from August 2002 to January 2006, as well as a VA examination dated September 2005.  The treatment notes and VA examination reflected that the Veteran took an oral hypoglycemic agent for control of his diabetes and had been told to eliminate excess simple sugars from his diet.

The Veteran was afforded a diabetes examination in July 2008.  He indicated that he had discontinued his prescribed glyburide due to side effects and was on no pharmaceutical treatment for his diabetes mellitus.  Instead, he took an over the counter chromium supplement.  The examiner indicated that the Veteran's blood sugars were well controlled, as evidenced by his most recent A1C being 6.5 percent.  The Veteran was not on a restricted diet but tried to avoid concentrated sugars and fats.  His weight had been 232 at the time of his initial diagnosis and was 245 in July 2008.  He reported mild hypoglycemic episodes that resolved with drinking orange juice.  There had been no ketoacidosis since the Veteran's initial diagnosis in 2005.  His activities were reported as not restricted and he had no retinopathy or diabetic nephropathy or neuropathy.  There was no evidence of complications from the Veteran's diabetes mellitus.  The examiner indicated that the Veteran had good glycemic control not requiring pharmaceutical treatment.

The VA treatment notes for the relevant period indicate that he maintained good control of his diabetes mellitus without the use of prescribed medication.

A letter from the Veteran dated December 2008 confirmed the use of an herbal medication to control his diabetes mellitus.

Based on the foregoing, the Board finds that the Veteran is not entitled to a restoration of a 20 percent disability rating for diabetes mellitus, as the record reflects improvement in his condition, to include an ability to function without prescription medication under ordinary conditions of life.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to restoration of a 20 percent rating for diabetes mellitus, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 10 percent disabling, is denied.


REMAND

Unfortunately, the Board finds that additional development is necessary as to the remaining issues on appeal.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims that he has peripheral neuropathy secondary to his service-connected diabetes mellitus.  

The Board notes that additional VA treatment records were associated with the claims file in December 2012, after the most recent supplemental statement of the case dated October 2012.  Contained in these records was a November 2012 VA examination report addressing the peripheral nerves.  It is unclear from the record why the RO ordered this examination- in any event, the report did not contain an opinion of etiology and thus it does not enable adjudication of the claim at present.  

The Veteran was initially afforded a VA examination to determine if his peripheral neuropathy is secondary to his service-connected diabetes in August 2009.  The Veteran complained of his feet feeling cold, which began prior to his diagnosis of diabetes mellitus in 2005.  He denied numbness or parethesias.  The examiner noted that there were no sensory abnormalities in the feet, as also noted by podiatry appointments every two months during the previous year.  The examiner indicated that there was no evidence of peripheral neuropathy of the lower extremities at the time of the examination.

A September 2011 treatment note indicates that Oxaliplatin, a treatment for the Veteran's service-connected colon cancer, was believed to cause neuropathy and therefore was discontinued early.  March 2012 and September 2012 VA treatment notes indicate that the Veteran had persistent neuropathy secondary to Oxaliplatin therapy, with some paresthesias in his hands and feet.

The record contains no indication as to whether the Veteran's diabetes mellitus aggravates the now diagnosed peripheral neuropathy.  Thus, the Board finds that the Veteran must be afforded a VA examination to determine such medical question and the RO/AMC should consider the most recent evidence added to the record in a new supplemental statement of the case.

A review of the record also reflects that the Veteran has filed a notice of disagreement (received at the RO on October 31, 2011) with the percentage awarded and effective date of service connection for heart disease, established by February 2011 rating decision.  It does not appear that a Statement of the Case (SOC) has been issued on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  The Board notes that the RO denied the Veteran's claim for TDIU in a September 2008 rating decision.  Since that time, he has been service connected for additional disabilities and continued claims and appeals for increased ratings for various disabilities.  Hence, the claims for increased ratings includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded relevant medical examination(s) to determine if he is unemployable due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issues of an earlier effective date for the award of service connection for a heart disorder, as well as an increased initial rating for such heart disorder (if he so desires) by filing a timely substantive appeal.

2.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

3.  Schedule the Veteran for an additional VA examination to determine whether he has a current disability, specifically bilateral lower extremity peripheral neuropathy, that is proximately due to or aggravated by his service-connected diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted. 

For any peripheral neuropathy found at present or at any time or any during the appeal period (since June 2009), the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability has been caused by the Veteran's service-connected diabetes mellitus.  

If the above question is answered in the negative, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the peripheral neuropathy disability has been permanently worsened beyond its natural progression by the Veteran's service-connected diabetes mellitus.  If so, the examiner should additionally indicate the extent of such aggravation.  

A rationale for any opinions must be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4.  The Veteran should additionally be afforded a general VA examination to determine unemployability, if necessary.  If provided, the examiner must review the claims file and state whether it is at least as likely as not that the Veteran's service-connected disabilities (at present consisting of ischemic heart disease, prostate cancer, diabetes mellitus, right ear hearing loss) preclude the Veteran from securing and following substantially gainful employment considering his educational and occupational background, and without consideration of any nonservice-connected disorders.  All opinions should be accompanied by a clear rationale.  

5.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence, to include the treatment records added to virtual VA in December 2012.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case concerning the TDIU claim as well as any other appeals which are perfected, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


